CHRIS DANIEL
                                            HARRIS COUNTY DISTRICT CLERK
               m

May 12, 2015


14th Court of Appeals                                                CauseNo. 1319081 & 1387990

301 FANNIN, SUITE 245                                                 262ND DISTRICT COURT
HOUSTON, TX 77002                                                     The State of Texas

                                                                      Vs.

                                                                      BRYANT CARTER



Dear Sir or Madam:

Please be advised that the defendant in the above styled and numbered cause received his/her
clerk's record on 04/22/2015.

Trusting this information will prove helpful, I remain



Sincerely,
                                                                                                            \

Naomi Salinas, Deputy
Criminal Post Trial
                                                                                             Clerk
                                                                                           FILED IN


                                                                                    5/13/2015 2:21:05 PM
                                                                                       HOUSTON, TEXAS


                                                                                    CHRISTOPHER A. PRINE
                                                                                    14th COURT OF APPEALS




                            1201 Franklin   • P.O. Box 4651 • HOUSTON, TEXAS 77210-4651
S:FormsLib\Crim\PostTrial\Appeal             Page 1 of 1                            REV. 01-08-03
                                                                                                       UNITED STATES POSTAL SERVICE                                                               First-Class Mail
                                                                                                                                                                                                                        -
                                                                                                                                                                                                  Postage & Fees Paid
                                                                                                                                                                                                  USPS
                                                                                                                                                                                                  Permit NO.&10
      U.S. Postal ServiceiM                                               i                                                                                                     -</>     P*4-
                                                                                                                                                                                          try XL
U1    CERTIFIED
              Only;
      (Domestic Mail            MMCEJPT                                   i
                                                                                                            •Sender: Please print your name, address,                     anctÿfP+4®ÿ this box-!             5



m
                                                                                                                                                                                   s                              \


                                                                                                                              CHRIS DANIEL                              ||s| °                               !%
                               s/v70
if
s
"
                    Postage

               Certified Fee

             ijtJfiJL-
      PÿÿVFOÿI -
                   Required)
                                 o  ir/
                                 O-Ofe I

                                              \
                                                    '
                                                     Postmart

                                                      * ,
                                                  CbnS-0ÿ!
                                                                7
                                                                                                                               HARRIS COUNTY DIS TRICT
                                                                                                                               P.O. Box 4651
                                                                                                                               HOUSTON. TEXAS 772 1 0-465 1              Sfs“ ii
                                                                                                                                                                                              OS



                                                                                                                                                                                              I
                                                                                                                                                                                                             ;
                                                                                                                                                                                                             i
Ln
nJ                         F«~« I <£
                                     rj.r/b              C\eÿ
      Total Postage &


                                 BRYANT CARTER/TDCJ #01958282                                                   w
                                                                                                           i ip \{i i /• /            u   Hi I    n   i\i\ I il !         m     H in HI               .
                                                                                                                                                                                                     I *

 r-   tsjsr                      Barry B. Telford Unit
                                 3899 Highway 98
      City,'State, ZIP*4
                                 New Boston, TX 75570
                                 #1319081 & 1387990/262nd/14th COA

                                                                i                                                                                                                             i
                                                                [ SENDER: COMPLETE THIS SECTION                               COMPLETE THIS SECTION ON DELIVERY

                                                                        Complete items 1 , 2, and 3. Also complete            A. Signature
                                                                        item 4 if Restricted Delivery is desired.
                                                                        Print your name and address on the reverse
                                                                        so that we can return the card to you.                B. Received ny (Printed Name)
                                                                                                                                                                        /lessee
                                                                                                                                                                       C..DatpjOf Delivery
                                                                        Attach this card to the back of the mailpiece,
                                                                        or on the front if space permits.
                                                                                                                              D. Is delivery address different from item 1?     Yes'
                                                                    1 . Article Addressed to:
                                                                                                                                 If YES, enter delivery address below:          No



                                                                    f
                                                                    I
                                                                              BRYANT CARTER/TDCJ #01958282
                                                                              Barry B. Telford Unit
                                                                              3899 Highway 98
                                                                              New Boston, TX 75570
                                                                              #1319081 & 1387990/262nd/14th COA
                                                                                                                              3.   Servjpe Type
                                                                                                                                   Qÿertified Mail®
                                                                                                                                                                     AfK
                                                                                                                                                           Priority Mail Express'*
                                                                                                                                                                                       =5=
                                                                                                                                     Registered
                                                                                                                                     Insured Mail
                                                                                                                                                       Return       Receipt for Merchandise
                                                                                                                                                          Collect on Delivery
                                                                                                                              4,   Restricted Delivery? (Extra Fee)               Yes
                                                                    2. Article Number                  I
                                                                       (Transfer from service label)           70D4 E51D 00DE 6751 7315
                                                                    PS Form 3811, July 2013                     Domestic Return Receipt
                                                                                                                                                                                              1